 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
 8
     STEVEN VLASICH,                                1:13-cv-00326-LJO-EPG (PC)
 9
                              Plaintiff,
10
                        v.                          MEMORANDUM DECISION AND ORDER
11                                                  DENYING REQUEST FOR TRANSCRIPTS
     DR. C. NAREDDY and DR. O.
12   BEREGOVSKAYA,
13                            DEFENDANTS.           (ECF NO. 144)
14
15
16          Plaintiff Steven Vlasich, a state prisoner proceeding pro se and in forma pauperis, alleged
17   in this case that Defendants Dr. Nareddy and Dr. Beregovskaya (collectively “Defendants”) were
18   deliberately indifferent to his medical needs in violation of the Eighth Amendment and 42 U.S.C.
19   § 1983. After a jury trial on February 27 and 28, 2019, ECF Nos. 133 & 134, the jury quickly
20   returned a special verdict indicating that Plaintiff did not have a serious medical need. ECF No.
21   135. On April 1, 2019, Plaintiff filed a Notice of Appeal. ECF No. 139. On April 29, 2019,
22   Plaintiff filed a motion for preparation of transcript at government’s expense. ECF No. 144.
23          Plaintiff asks the Court to order transcripts of the trial at the government’s expense. He
24   plans to us the transcripts to support an appeal. According to Plaintiff, the transcripts will “expose
25   the overwhelming evidence of a serious medical condition, while at the same time showing a
26   lack of any evidence that Plaintiff did not have a serious medical condition, thus proving the
27   jury’s verdict was against the evidence.” ECF No. 144.
28

                                                       1
 1          Pursuant to 28 U.S.C. § 753(f), “[f]ees for transcripts furnished in [civil] proceedings to
 2   persons permitted to appeal in forma pauperis shall also be paid by the United States if the trial
 3   judge or a circuit judge certifies that the appeal is not frivolous (but presents a substantial
 4   question).” A substantial question exists where the issue before the court of appeals is
 5   reasonably debatable.” Tuggles v. City of Antioch, C08–01914JCS, 2010 WL 3955784 (N.D.
 6   Cal. Oct. 8, 2010) (internal citations and quotations omitted); see also Randle v. Franklin, No.
 7   CV-08-00845-JAT, 2012 WL 201757, at *2 (E.D. Cal. Jan. 23, 2012).
 8          Plaintiff already has received approval to proceed in forma pauperis (ECF No. 7), and
 9   there is no indication in the record that his financial situation has changed. However, Plaintiff
10   has failed to demonstrate that his appeal presents a substantial issue. As the Court indicated in its
11   order denying Plaintiff’s motion for a new trial, “[t]he matters in dispute were fact questions for
12   the jury to decide and the evidence presented could have gone either way. The record provides
13   the Court with no basis on which it could conclude that the jury made a mistake, let alone that
14   the jurors ignored the law provided to them.” ECF No. 142 at 2. The ground(s) for appeal
15   advanced by Plaintiff do not present any substantial question(s). Accordingly, it is inappropriate
16   to provide transcripts for Plaintiff at government expense.
17                                    CONCLUSION AND ORDER
18          Based on the facts the Court has before it, it is unable to find that Plaintiff’s appeal
19   presents a substantial question. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion
20   for preparation of transcript at government’s expense is DENIED.
21          Should Plaintiff seek a transcript from the court reporter, a request must be made in
22   writing and addressed to the court reporter. Any payment arrangements must be made with the
23   court reporter as set forth in 28 U.S.C. § 753(f).
24
     IT IS SO ORDERED.
25
26      Dated:     May 7, 2019                                /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27
28

                                                       2
